Affirmed and Memorandum Opinion filed July 28, 2016.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-15-00946-CR

                 GERRON BENARD SIMMONS, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 10th District Court
                         Galveston County, Texas
                     Trial Court Cause No. 13CR0784

                MEMORANDUM                     OPINION


      Appellant appeals his conviction for possession with intent to distribute a
controlled substance. Appellant’s appointed counsel filed a brief in which he
concludes the appeal is wholly frivolous and without merit. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim.
App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). At appellant’s request, the
record was provided to him. On July 5, 2016, appellant filed a pro se response to
counsel’s brief

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2